Exhibit 10.1


EXECUTION VERSION



FIFTH AMENDMENT TO THE SECOND AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS FIFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of July 12, 2013 (this “Amendment”), is entered into by and
among U. S. STEEL RECEIVABLES LLC, a Delaware limited liability company, as
Seller (the “Seller”), UNITED STATES STEEL CORPORATION (in its individual
capacity, “USS”), a Delaware corporation, as initial Servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”), the FUNDING AGENTS listed on the signature pages hereto, the CP
CONDUIT PURCHASERS listed on the signature pages hereto, the COMMITTED
PURCHASERS listed on the signature pages hereto, the LC BANKS listed on the
signature pages hereto and THE BANK OF NOVA SCOTIA, a Canadian chartered bank,
as Collateral Agent for the CP Conduit Purchasers, Committed Purchasers and LC
Banks (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”). Capitalized terms used and not otherwise
defined herein are used as defined in the Second Amended and Restated
Receivables Purchase Agreement, dated as of September 27, 2006 (as amended or
otherwise modified through the date hereof, the “Agreement”), among the Seller,
the Servicer, the CP Conduit Purchasers from time to time party thereto, the
Committed Purchasers from time to time party thereto, the LC Banks from time to
time party thereto, the Funding Agents and the Collateral Agent.
WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein.
NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:
SECTION 1.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
(a)    Section 1.8 of the Agreement is hereby amended by replacing existing
clause (b) thereof with the following:
(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law and not otherwise included within the definition of “Discount”
or otherwise provided hereunder, pay interest on any amount not paid or
deposited by the Seller or the Servicer, as the case may be, when due hereunder,
at an interest rate equal to 4.00% per annum above the Eurodollar Rate (or, if
the Eurodollar Rate is unavailable at such time, the Base Rate), as applicable,
payable on demand.
(b)    Sections 1.9, 1.10 and 1.11 of the Agreement are hereby amended by
replacing them in their entirety with the new Sections 1.9, 1.10 and 1.11
attached hereto as Exhibit A.

706708462 99588428

--------------------------------------------------------------------------------



(c)    Section 1.13 of the Agreement is hereby amended by replacing existing
clause (a) in its entirety with the following:
(a)    The Seller may request the extension of any Purchaser Group’s Commitment
Expiry Date for an additional one-year period from any Purchaser Group’s
Commitment Expiry Date then in effect by providing the applicable Funding Agent
with a written request for such extension no fewer than forty-five (45) days,
but no more than sixty (60) days prior to July 12, 2014 and each yearly
anniversary of such date. The related Funding Agent shall provide written notice
to each other Funding Agent and the Seller on or prior to the thirtieth (30th)
day (the “Consent Date”) following the applicable Funding Agent's actual receipt
of such written request for extension of its desire to extend (any such Funding
Agent’s Purchaser Group, an “Extending Committed Purchaser”) or not to so extend
(any such Funding Agent’s Purchaser Group, a “Non-Extending Committed
Purchaser”) such date.
(d)    Clause (ii) of Section 1.22 of the Agreement is hereby amended by
deleting the phrase “, it being acknowledged that such conditions are not
required for the making of participation advances hereunder” where it appears
therein.
(e)    Clause (x) of Section 3.1 of the Agreement is hereby amended by deleting
the word “or” where it appears therein at the end of such clause.
(f)    Clause (xi) of Section 3.1 of the Agreement is hereby amended by deleting
the period where it appears therein and replacing it with the phrase “, or”.
(g)    Section 3.1 of the Agreement is hereby amended by adding thereto the
following clauses (xii) immediately after existing clause (xi) thereof:
(xii)     any Taxes (other than Excluded Taxes) imposed upon any Indemnified
Party or upon or with respect to the Pool Receivables and any Taxes (other than
Excluded Taxes) that arise because a purchase or Transfer is not treated for
U.S. federal, state, local or franchise tax purposes as intended under Section
1.10(k), all interest and penalties thereon or with respect thereto, and all
costs and expenses related thereto or arising therefrom, including the fees and
expenses of counsel in defending against the same, which Taxes or such amounts
relating thereto arise by reason of the purchase or ownership, contribution or
sale of any Pool Receivables (or of any interest therein) or Related Security
which secure any such Pool Receivables or Related Security.
(h)    Clause (c) of Section 6.3 of the Agreement is hereby amended by adding
thereto the following paragraph immediately following the last paragraph
thereof:

706708462 99588428    2

--------------------------------------------------------------------------------



Each Committed Provider that sells a participation shall, acting solely for this
purpose as an agent of the Seller, maintain a register on which it enters the
name and address of each Participant and the amounts of each Participant’s
interest in the Capital, Letters of Credit, Commitments or other rights or
obligations hereunder (the “Participant Register”); provided that no Committed
Provider shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in the Capital, Letters of
Credit, Commitments or other rights or obligations hereunder) to any Person
except to the extent that such disclosure is necessary to establish that such
Capital, Letters of Credit, Commitments or other rights or obligations hereunder
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Committed Provider shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Collateral Agent (in its capacity as Collateral
Agent) shall have no responsibility for maintaining a Participant Register.
(i)    Section 6.3 of the Agreement is hereby amended by adding thereto the
following clauses (f) and (g) immediately after existing clause (e) thereof:
(f)    Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Section 6.3, any Purchaser may pledge, or grant a security
interest in, all or any portion of its rights under this Agreement to secure its
obligations to a Federal Reserve Bank without any notice to, or consent of, the
Seller; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations under this Agreement or
substitute any such pledgee or grantee for such Purchaser as a party to this
Agreement.
(g)    Register. The Collateral Agent shall, acting solely for this purpose as
an agent of the Seller, maintain at its address referred to on the signature
page of this Agreement (or such other address determined by the Collateral Agent
in its sole discretion with notice thereof to the Seller and each Funding Agent)
a copy of each Assignment Agreement and Transfer Supplement delivered to and
accepted by it hereunder and a register for the recordation of the names and
addresses of the Purchasers, the Commitment of each Purchaser Group and the
aggregate outstanding Capital (and stated interest, if any, thereon) of each
Purchaser from time to time (the “Register”). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
parties hereto may treat each Person whose name is recorded in the Register as a
Purchaser under this Agreement for all purposes hereof. The Register shall be
available for inspection by the parties

706708462 99588428    3

--------------------------------------------------------------------------------



hereto at any reasonable times and from time to time upon reasonable prior
notice.
(j)    Section 6.8 of the Agreement is hereby amended by replacing it in its
entirety with the following:
Section 6.8.    Survival of Termination. The provisions of Sections 1.8, 1.9,
1.10, 1.22, 3.1, 3.2, 3.3, 5.8, 6.4, 6.5, 6.6, 6.9, 6.12 and 6.13 shall survive
any termination of this Agreement.
(k)    The Bank of Nova Scotia, as a Committed Purchaser, as an LC Bank, as a
Funding Agent and as the Collateral Agent, hereby designates the following
address and facsimile number as the address and facsimile number to be used for
all notices and other communications provided for under the Agreement:
Address:
Scotiabank
    40 King Street West, 55th Floor
    Toronto, ON, M5H 1H1
    Attention: Paula J. Czach
    Telephone No.: (416) 865-6311
With a copy to:
The Bank of Nova Scotia
    One Liberty Plaza
    New York, New York 10006
    Attention: Darren Ward
    Telephone No.: (212) 225-5264
    Facsimile No.: (212) 225-5274
(l)    The definition of “Affected Person” set forth in Exhibit I to the
Agreement is hereby amended by replacing it in its entirety with the following:
“Affected Person” means the Collateral Agent, any Funding Agent, any Purchaser,
any Program Support Provider or any of their respective Affiliates.
(m)    The definition of “Commitment” set forth in Exhibit I to the Agreement is
hereby amended by replacing it in its entirety with the following:
“Commitment” means, with respect to any Purchaser Group, at any time, (i) with
respect to Bank of Nova Scotia’s Purchaser Group, $325,000,000, (ii) with
respect to PNC Bank, National Association’s Purchaser Group, $300,000,000 or
(iii) the amount set forth in any Assumption Agreement or Transfer Supplement
pursuant to which a

706708462 99588428    4

--------------------------------------------------------------------------------



Purchaser Group becomes a party to the Agreement, in each case: (x) as such
amounts may be increased or reduced from time to time pursuant and in accordance
with the terms of the Agreement and the other Transaction Documents, and (y)
which shall be inclusive of the LC Sub-Commitment for the related LC Bank for
such Purchaser Group.
(n)    The definition of “Commitment Expiry Date” set forth in Exhibit I to the
Agreement is hereby amended by replacing the date “July 18, 2014” where it
appears therein with the date “July 12, 2016”.
(o)    The definition of “Concentration Account” is hereby amended by replacing
the phrase “Mellon Bank, N.A.” where it appears therein with the phrase “The
Bank of New York Mellon”.
(p)    The definition of “Concentration Reserve Percentage” set forth in Exhibit
I to the Agreement is hereby amended by replacing it in its entirety with the
following:
“Concentration Reserve Percentage” means 20%.
(q)    The definition of “Governmental Authority” set forth in Exhibit I to the
Agreement is hereby amended by replacing it in its entirety with the following:
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
(r)    The definition of “LC Sub-Commitment” set forth in Exhibit I to the
Agreement is hereby amended by replacing it in its entirety with the following:
“LC Sub-Commitment” means, with respect to any Purchaser Group, at any time, (i)
with respect to Bank of Nova Scotia’s Purchaser Group, $125,000,000, (ii) with
respect to PNC Bank, National Association’s Purchaser Group, $125,000,000 or
(iii) the amount set forth in any Assumption Agreement or Transfer Supplement
pursuant to which a Purchaser Group becomes a party to the Agreement.
(s)    The definition of “Reserve Adjustment Factor” set forth in Exhibit I to
the Agreement is hereby amended by replacing it in its entirety with the
following:
“Reserve Adjustment Factor” means 2.25.
(t)    The definition of “Standard & Poor’s” set forth in Exhibit I to the
Agreement is hereby amended by replacing it in its entirety with the following:

706708462 99588428    5

--------------------------------------------------------------------------------



“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor thereto that is a
nationally recognized statistical rating organization.
(u)    The following new defined terms are hereby added to Exhibit I to the
Agreement in appropriate alphabetical order:
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound. For the avoidance of doubt, FATCA shall constitute an “Applicable Law”
for all purposes of Section 1.10.
“Change in Law” means the occurrence, after July 12, 2013, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or gross or net receipts or that
are franchise Taxes or branch profits Taxes.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated) or gross or net receipts, franchise Taxes and branch profits Taxes,
in each case, (i) imposed as a result of such Affected Person being organized
under the laws of, or having its principal office or, in the case of any
Purchaser, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Purchaser, U.S. federal withholding Taxes
imposed on amounts payable to or for the account

706708462 99588428    6

--------------------------------------------------------------------------------



of such Purchaser with respect to an applicable interest in the Purchased
Interest, Capital or Commitment pursuant to a law in effect on the date on which
(i) such Purchaser acquires such interest in such Purchased Interest, Capital or
Commitment or (ii) such Purchaser changes its lending office, except in each
case to the extent that, pursuant to Section 1.10, amounts with respect to such
Taxes were payable either to such Purchaser’s assignor immediately before such
Purchaser became a party hereto or to such Purchaser immediately before it
changed its lending office, (c) Taxes attributable to such Affected Person’s
failure to comply with Section 1.10(f) and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
U.S. Treasury regulations promulgated thereunder or official IRS interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, USS or any of their Affiliates under any Transaction Document and (b)
to the extent not otherwise described in clause (a), Other Taxes.
“IRS” means the United States Internal Revenue Service.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document.
“Participant Register” has the meaning set forth in Section 6.3(c).

706708462 99588428    7

--------------------------------------------------------------------------------



“Register” has the meaning set forth in Section 6.3(f).
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published by OFAC from time to time.
“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available as
published by OFAC from time to time or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 1.10.
“Withholding Agent” means the Borrower, the Servicer and the Collateral Agent.
(v)    Section 1 of Exhibit III to the Agreement is hereby amended by adding
thereto the following clauses (s) and (t) immediately after existing clause (r)
thereof:
(s)    OFAC. The Seller is not a Sanctioned Person. To the Seller’s knowledge,
no Obligor was a Sanctioned Person at the time of origination of any Pool
Receivable owing by such Obligor. The Seller and its Affiliates: (i) have less
than 15% of their assets in Sanctioned Countries; and (ii) derive less than 15%
of their operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. Neither the Seller nor any of its Subsidiaries
engages in activities related to Sanctioned Countries except for such activities
as are (A) specifically or generally licensed by OFAC, or (B) otherwise in
compliance with OFAC’s sanctions regulations.
(t)    Tax Status. Seller is, and shall at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation
§ 301.7701-3.
(w)    Section 2 of Exhibit III to the Agreement is hereby amended by adding
thereto the following clause (l) immediately after existing clause (k) thereof:

706708462 99588428    8

--------------------------------------------------------------------------------



(l)    OFAC. The Servicer is not a Sanctioned Person. To the Servicer’s
knowledge, no Obligor was a Sanctioned Person at the time of origination of any
Pool Receivable owing by such Obligor. The Servicer and its Affiliates: (i) have
less than 15% of their assets in Sanctioned Countries; and (ii) derive less than
15% of their operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries. Neither the Servicer nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.
(x)    Clauses (c) and (d) of Section 3 in Exhibit IV to the Receivables
Purchase Agreement are replaced in their entirety with the following; it being
understood and agreed that Kevin Burns satisfies each of the requirements set
forth below and is acceptable to the Collateral Agent in his capacity as an
Independent Manager of the Seller:
(c)    At least one member of the Seller’s Board of Managers (each, an
“Independent Manager”) shall be a natural person who (i) is not at the time of
initial appointment and has not been at any time during the five (5) years
preceding such appointment: (A) an equityholder, director (other than the
Independent Manager), officer, employee, member, manager, attorney or partner of
USS, Seller or any of their Affiliates, (B) a customer of, supplier to or other
person who derives more than 1% of its purchases or revenues from its activities
with USS, Seller or any of their Affiliates, (C) a Person controlling,
controlled by or under common control with any such equity holder, partner,
member, manager customer, supplier or other person, or (D) a member of the
immediate family of any such equity holder, director, officer, employee, member,
manager, partner, customer, supplier or other person; (ii) has (x) prior
experience as an independent director for a corporation or an independent
manager of a limited liability company whose charter documents required the
unanimous consent of all independent directors or independent managers thereof
before such corporation could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities and (iii) is reasonably acceptable to the
Collateral Agent as confirmed in writing by the Collateral Agent.  Under this
clause (c), the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.  The Seller’s Limited Liability Company Agreement shall provide that:
(A) the Seller’s Board of Managers (or any similar governing body of the Seller)
shall not approve, or take any

706708462 99588428    9

--------------------------------------------------------------------------------



other action to cause the filing of, a voluntary bankruptcy petition with
respect to the Seller unless an Independent Manager meeting the criteria
specified in this clause (c) has approved the taking of such action in writing
before the taking of such action, and (B) such provision and each other
provision of such Limited Liability Company Agreement requiring the affirmative
vote or approval of the Seller’s Independent Manager cannot be amended without
the prior written consent of the Independent Manager;
(d)    The Independent Manager shall not at any time serve as a trustee in
bankruptcy for the Seller, USS or any Affiliate thereof;
SECTION 2.    Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Agreement shall remain in full force and
effect. All references to the Agreement shall be deemed to mean the Agreement as
modified hereby. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Agreement, as amended by this
Amendment, as though such terms and conditions were set forth herein.
SECTION 3.    Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof upon receipt by the Collateral Agent of each of
the following, each in form and substance satisfactory to the Collateral Agent:
(i)
counterparts of this Amendment duly executed by each of the parties hereto;

(ii)
counterparts of the amended and restated Fee Letter, dated as of the date
hereof, duly executed by each of the parties thereto;

(iii)
evidence of the payment by the Seller and the Servicer of all fees (including
all due diligence costs and expenses and attorneys’ fees, costs and expenses)
due and payable as of the date of this Amendment to the Collateral Agent, each
Funding Agent and their collective counsel, in each case, reasonably
satisfactory to the Collateral Agent and the applicable Funding Agent, as the
case may be;

(iv)
opinions of counsel to USS and the Seller, in form and substance reasonably
satisfactory to the Funding Agents and customary for transactions similar to
those contemplated by the Agreement, with respect to general corporate, no
conflicts, enforceability and UCC security interest matters;

(v)
a certificate of the Secretary or Assistant Secretary of each of the Seller and
USS certifying the names and true signatures of its officers who are authorized
to sign this Amendment;

(vi)
good standing certificates with respect to the Seller and USS issued by the
Secretary of State (or similar official) of the state of each such Person's
organization and principal place of business; and


706708462 99588428    10

--------------------------------------------------------------------------------



(vii)
a copy an amendment to the Limited Liability Company Agreement of the Seller in
form and substance reasonably satisfactory to the Funding Agents, duly executed
by each of the parties thereto.

SECTION 4.    Representations and Warranties of USS and Seller; Further
Assurances. Each of USS and the Seller hereby represents and warrants to the
Collateral Agent, each Funding Agent and each Purchaser as follows:
A.    Representations and Warranties. Each of the representations and warranties
made by it under each of the Transaction Documents to which it is a party are
true and correct as of the date hereof (unless stated to relate solely to an
earlier date, in which case such representations and warranties were true and
correct and correct as of such earlier date).
B.    Enforceability. The execution and delivery by each of the Seller and USS
of this Amendment, and the performance of each of its obligations under this
Amendment and the Agreement, as amended hereby, are within each of its corporate
powers and have been duly authorized by all necessary corporate action on each
of its parts. This Amendment and the Agreement, as amended hereby, are each of
the Seller’s and USS’s valid and legally binding obligations, enforceable in
accordance with its terms.
C.    No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
D.    Further Assurances. Each of the Seller and USS hereby agree to provide (or
to cause to be provided) to the Collateral Agent and each Funding Agent, a copy
of all documents, agreements, instruments, certificates or other records or
receipts, if any, relating to the subject matter of this Amendment, as the
Collateral Agent or any Funding Agent may reasonably request.
SECTION 5.    Miscellaneous.
A.    This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. Delivery by
facsimile or email of an executed signature page of this Amendment shall be
effective as delivery of an executed counterpart hereof.
B.    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
C.    This Amendment may not be amended or otherwise modified except as provided
in the Agreement.
D.    Any provision in this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability

706708462 99588428    11

--------------------------------------------------------------------------------



without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
E.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).
(signatures begin on the next page)





706708462 99588428    12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
UNITED STATES STEEL CORPORATION,
as initial Servicer


By:     /s/ John Quaid            
Name: J. J. Quaid
Title: Vice President & Treasurer




U. S. STEEL RECEIVABLES LLC, as Seller


By:     /s/ John Quaid            
Name: J. J. Quaid
Title: Vice President & Treasurer

706708462 99588428    S-1

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC,
as a CP Conduit Purchaser


By:         /s/ Jill A. Russo        
Name:     Jill A. Russo                
Title:         Vice President            




THE BANK OF NOVA SCOTIA, as a Committed Purchaser for Liberty Street Funding LLC


By:          /s/ Paula J. Czach        
Name:     Paula J. Czach            
Title:        Managing Director        




THE BANK OF NOVA SCOTIA, as LC Bank for the Purchaser Group for which The Bank
of Nova Scotia acts as Funding Agent


By:          /s/ Paula J. Czach        
Name:     Paula J. Czach            
Title:        Managing Director        
 





THE BANK OF NOVA SCOTIA, as Funding Agent for Liberty Street Funding LLC, as CP
Conduit Purchaser and The Bank of Nova Scotia, as Committed Purchaser and as LC
Bank


By:          /s/ Paula J. Czach        
Name:     Paula J. Czach            
Title:        Managing Director        
 


706708462 99588428    S-2

--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC, as a CP Conduit Purchaser


By:         /s/ Doris J. Hearn        
Name:     Doris J. Hearn            
Title:         Vice President            




PNC BANK, NATIONAL ASSOCIATION, as Committed Purchaser for Market Street Funding
LLC


By:         /s/ William P. Falcon        
Name:     William P. Falcon        
Title:         Senior Vice President        




PNC BANK, NATIONAL ASSOCIATION, as LC Bank for the Purchaser Group for which PNC
Bank, National Association acts as Funding Agent


By:         /s/ William P. Falcon        
Name:     William P. Falcon        
Title:         Senior Vice President        






PNC BANK, NATIONAL ASSOCIATION, as Funding Agent for Market Street Funding LLC,
as CP Conduit Purchaser and PNC Bank, National Association, as Committed
Purchaser and LC Bank


By:         /s/ William P. Falcon        
Name:     William P. Falcon        
Title:         Senior Vice President        



706708462 99588428    S-3

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as Collateral Agent


By:          /s/ Paula J. Czach        
Name:     Paula J. Czach            
Title:        Managing Director        



706708462 99588428    S-4

--------------------------------------------------------------------------------




EXHIBIT A
Section 1.9    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any such reserve included in the
calculation of the Eurodollar Rate through the Eurodollar Rate Reserve
Percentage);
(ii)    subject any Affected Person to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 1.10,
Excluded Taxes or Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) affecting this Agreement, the Purchased Interest, any Portion
of Capital, any Discount or any Letter of Credit;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as Collateral Agent, a Funding Agent or a
Purchaser hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) purchasing, funding or maintaining the
ownership of undivided percentage ownership interests with regard to the
Purchased Interest (or interests therein) or any Portion of Capital, (C) issuing
or maintaining any Letter of Credit or (D) maintaining its obligation to fund or
maintain such ownership or any such Portion of Capital or to issue or maintain
any such Letter of Credit, or to reduce the amount of any sum received or
receivable by such Affected Person hereunder, then, upon request of such
Affected Person (or its Funding Agent), the Seller will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law affecting such Affected Person or any lending office of such Affected
Person or such Affected Person’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, as a consequence of (A) this Agreement, (B)
the commitments of such Affected Person hereunder or under any related Program
Support Agreement, (C) the ownership of undivided percentage ownership interests
with regard to the Purchased Interest (or interests therein) or any Portion of
Capital or (D) any Letter of Credit, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its Funding Agent), the Seller will pay

706708462 99588428    Exhibit A-1

--------------------------------------------------------------------------------




to such Affected Person such additional amount or amounts as will compensate
such Affected Person or such Affected Person’s holding company for any such
reduction suffered.
(c)    Adoption of Changes in Law. The Seller acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Seller under this Section 1.9 in connection with such measures, in advance
of the effective date of such Change in Law, and the Seller agrees to pay such
charges or compensation to such Affected Person, following demand therefor in
accordance with the terms of this Section 1.9, without regard to whether such
effective date has occurred; provided, however, that if (i) the Change in Law
does not occur, or (ii) the amount of charges or compensation to which the
Affected Person is entitled, calculated based upon the actual Change of Law,
differs from the anticipated amount, then an appropriate adjustment shall be
made and a refund of any overpayments shall be made to the Seller.
(d)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Funding Agent on its behalf) setting forth the amount or amounts necessary
to compensate such Affected Person or its holding company, as the case may be,
as specified in clause (a) or (b) of this Section and delivered to the Seller,
shall be conclusive absent manifest error. The Seller shall, subject to the
priorities for payment set forth in Sections 1.4 and 1.5 (as applicable), pay
such Affected Person, as the case may be, the amount shown as due on any such
certificate on the first Settlement Date occurring after the Seller’s receipt of
such certificate.
(e)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided that the
Seller shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Affected Person notifies the Seller of the
Change in Law giving rise to such increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
(f)    Designation of a Different Lending Office. If any Affected Person
requests compensation under this Section, then such Affected Person shall (at
the request of the Seller) use reasonable efforts to designate a different
lending office for funding or booking its Capital, Letters of Credit or other
interests hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Affected
Person, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to this Section in the future, and (ii) would not subject such
Affected Person to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Affected Person. The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Affected Person in connection with
any such designation or assignment.
Section 1.10    Taxes.

706708462 99588428    Exhibit A-2

--------------------------------------------------------------------------------




(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Seller. The Seller shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Collateral Agent, timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Seller. The Seller hereby indemnifies each
Affected Person, within ten days after demand therefor, for the full amount of
any (A) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (B) Taxes that arise because a Transfer is not treated for U.S. federal,
state, local or franchise tax purposes as intended under Section 1.10(k) (such
indemnification will include any U.S. federal, state or local income and
franchise taxes necessary to make such Affected Person whole on an after-tax
basis taking into account the taxability of receipt of payments under this
clause (B) and any reasonable expenses (other than Taxes) arising out of,
relating to, or resulting from the foregoing). Promptly upon having knowledge
that any such Indemnified Taxes have been levied, imposed or assessed, and
promptly upon notice by the Collateral Agent or any Affected Person (or its
related Funding Agent), the Seller shall pay such Indemnified Taxes directly to
the relevant taxing authority or Governmental Authority, provided that neither
the Collateral Agent nor any Affected Person shall be under any obligation to
provide any such notice to the Seller. A certificate as to the amount of such
payment or liability delivered to the Seller by an Affected Person (with a copy
to the Collateral Agent), or by the Collateral Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.
(d)    Indemnification by the Purchasers. Each Purchaser (other than the Conduit
Purchasers) shall severally indemnify the Collateral Agent, within ten days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Purchaser, its related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons (but only to the extent that the Borrower, USS and
their Affiliates have not already indemnified the Collateral Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower, USS or
their Affiliates to do so), (ii) any Taxes attributable to the failure of such
Purchaser, its related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons to comply with the second paragraph of Section 6.3

706708462 99588428    Exhibit A-3

--------------------------------------------------------------------------------




(c) relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Purchaser, its related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons, in each case, that are
payable or paid by the Collateral Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Purchaser (or its Funding Agent) by the Collateral
Agent shall be conclusive absent manifest error. Each Purchaser hereby
authorizes the Collateral Agent to set off and apply any and all amounts at any
time owing to such Purchaser, its related Conduit Purchaser or any of their
respective Affiliates that are Affected Persons under any Transaction Document
or otherwise payable by the Collateral Agent to such Purchaser, its related
Conduit Purchaser or any of their respective Affiliates that are Affected
Persons from any other source against any amount due to the Collateral Agent
under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Seller to a Governmental Authority pursuant to this Section 1.10, the
Seller shall deliver to the Collateral Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Collateral Agent.
(f)    Status of Affected Persons. (i) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Seller and the Collateral
Agent, at the time or times reasonably requested by the Seller or the Collateral
Agent, such properly completed and executed documentation reasonably requested
by the Seller or the Collateral Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Affected Person, if reasonably requested by the Seller or the Collateral Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Seller or the Collateral Agent as will enable the
Seller or the Collateral Agent to determine whether or not such Affected Person
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 1.10(f)(ii)(A) and (ii)(B) and 1.10(g)
below) shall not be required if, in the Affected Person’s reasonable judgment,
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person.
(ii)    Without limiting the generality of the foregoing:
(A)    an Affected Person that is a U.S. Person shall deliver to the Seller and
the Collateral Agent from time to time upon the reasonable request of the Seller
or the Collateral Agent, executed originals of IRS Form W-9 certifying that such
Affected Person is exempt from U.S. federal backup withholding tax;
(B)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Collateral Agent (in
such number

706708462 99588428    Exhibit A-4

--------------------------------------------------------------------------------




of copies as shall be requested by the Seller and the Collateral Agent) from
time to time upon the reasonable request of the Seller or the Collateral Agent,
whichever of the following is applicable:
(1)    in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Affected Person is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10
percent shareholder” of the Seller within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent such Affected Person is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if such
Affected Person is a partnership and one or more direct or indirect partners of
such Affected Person are claiming the portfolio interest exemption, such
Affected Person may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner; and
(C)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Collateral Agent (in
such number of copies as shall be requested by the recipient), from time to time
upon the reasonable request of the Seller or the Collateral Agent, executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Seller or the Collateral Agent to determine the
withholding or deduction required to be made.

706708462 99588428    Exhibit A-5

--------------------------------------------------------------------------------




(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Affected
Person shall deliver to the Seller and the Collateral Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Collateral Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Seller or
the Collateral Agent as may be necessary for the Seller and the Collateral Agent
to comply with their obligations under FATCA and to determine that such Affected
Person has complied with such Affected Person’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.
(h)    Delay in Requests; Designation of a Different Lending Office.  Each
Affected Person will promptly notify the Seller of any event of which it has
knowledge that will entitle such Affected Person to compensation pursuant to
Section 1.10(c), and if any Affected Person requires the Seller to pay any
Indemnified Taxes or additional amounts to any Affected Person or any
Governmental Authority for the account of any Affected Person pursuant to this
Section, then such Affected Person shall (at the request of the Seller) use
reasonable efforts to designate a different lending office for funding or
booking its Capital, Letters of Credit or other interests hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Affected Person, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section in the future, and (ii) would not subject such Affected Person to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Affected Person. The Seller hereby agrees to pay all reasonable costs and
expenses incurred by any Affected Person in connection with any such designation
or assignment.
(i)    Survival. Each party’s obligations under this Section 1.10 shall survive
the resignation or replacement of the Collateral Agent or any assignment of
rights by, or the replacement of, a Purchaser or any other Affected person, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Seller’s and the Servicer’s obligations hereunder.
(j)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 1.10 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Collateral Agent in writing of its legal
inability to do so.
(k)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat any Transfer and purchase of each Purchased Interest under this
Agreement as debt (and all Discount and Yield as interest) for all federal,
state, local and franchise tax purposes and agree not to take any position on
any tax return inconsistent with the foregoing.

706708462 99588428    Exhibit A-6

--------------------------------------------------------------------------------




Section 1.11    Inability to Determine Eurodollar Rate; Change in Legality.
(a)    If any Funding Agent shall have determined before the first day of any
Accrual Period (which determination shall be conclusive and binding upon the
parties hereto), by reason of circumstances affecting the interbank Eurodollar
market, either that: (i) dollar deposits in the relevant amounts and for the
relevant Accrual Period are not available, (ii) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Accrual Period or (iii)
the Eurodollar Rate determined pursuant hereto does not accurately reflect the
cost to the applicable Affected Person (as conclusively determined by such
Funding Agent) of maintaining any Portion of Capital during such Accrual Period,
such Funding Agent shall promptly give telephonic notice of such determination,
confirmed in writing, to the Seller before the first day of such Accrual Period.
Upon delivery of such notice: (i) no Portion of Capital shall be funded
thereafter at the Alternate Rate determined by reference to the Eurodollar Rate
unless and until such Funding Agent shall have given notice to the Seller that
the circumstances giving rise to such determination no longer exist, and (ii)
with respect to any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Eurodollar Rate, such Alternate Rate shall,
on the immediately succeeding Accrual Date, automatically be converted to the
Alternate Rate determined by reference to the Base Rate at the respective last
days of the then-current Accrual Periods relating to such Portions of Capital.
(b)    If, on or before the first day of any Accrual Period, any Funding Agent
shall have been notified by any Affected Person that such Affected Person has
determined (which determination shall be final and conclusive) that any Change
in Law, or compliance by such Affected Person with any Change in Law, shall make
it unlawful or impossible for such Affected Person to fund or maintain any
Portion of Capital at or by reference to the Eurodollar Rate, such Funding Agent
shall notify the Seller, the Collateral Agent and each other Funding Agent
thereof. Upon receipt of such notice, until the applicable Funding Agent
notifies the Seller, the Collateral Agent and each other Funding Agent that the
circumstances giving rise to such determination no longer apply, (i) no Portion
of Capital shall be funded at or by reference to the Eurodollar Rate and (ii)
the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Eurodollar Rate shall be converted
to the Alternate Rate determined by reference to the Base Rate either (x) on the
last day of the then current Accrual Period if such Affected Person may lawfully
continue to maintain such Portion of Capital at or by reference to the
Eurodollar Rate to such day, or (y) immediately, if such Affected Person may not
lawfully continue to maintain such Portion of Capital at or by reference to the
Eurodollar Rate to such day.



706708462 99588428    Exhibit A-7